CCA Case No.       PD-1221-15          ^ r\AW^^
                           COA No. 05-13-01199-CR                 (JYU
PETER PHUC HONG TRAN                    §      IN THE COURT OF
                                         §                           RECEIVED IN
VS.                                     §      CRIMINAL APPEALS oeOffiTOSCRillNALAPPEALS
                                         §
THE STATE OF TEXAS                       §     AT ASUTIN, TEXAS           ggQ 07 2015
             APPELLANT'S PRO SE MOTION TO EXCEED THE PAGE LIMIT
TO THE HONORABLE JUDGES OF THIS COURT:                              AbelACOSta,Clerk
           Appellant, Peter Tran's,    PRO SE PDR is 16 pages in length.
The rules only allow 15 pages. Tex. R. App. Proc, 9.4(i) (2f)j|jfcV) im
Mr. Tran requests to be allowed to exceed the page limit^bP^oQi^MiNALAPPEALS
page.        Id. 9.4(i)(4)                                      --- Q? 2^5
           Tran is acting PRO SE and is not trained in the prat^e^of
law.        It is difficult for Tran to know what is imporatant and

what can be dut oput of his arguments.            Tran has attempted to

be as brief as possib the DA and SPA.
 LWb'.         //-zgi^v£___                         ^